                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                          )
                                                     )
                Plaintiff,                           )
                                                     )
        v.                                           )           No. 4:20-cv-01685-SEP
                                                     )
CO1, et al.,                                         )
                                                     )
                Defendants.                          )

                                  MEMORANDUM AND ORDER
        Before the Court is self-represented Plaintiff Joseph Michael Devon Engel’s Motion for
Leave to Proceed in forma pauperis, or without prepayment of the required filings fees and costs,
and Motion for Appointment of Counsel. Doc. [2]. For the reasons set forth below, the Court
finds that Plaintiff does not have sufficient funds to pay the entire filing fee and will therefore
assess an initial partial filing fee of $1.00. See 28 U.S.C. § 1915(b)(1). Further, upon review of
the Complaint, the Court finds that this lawsuit must be dismissed pursuant to 28 U.S.C.
§ 1915(e)(2)(B). The Motion to Appoint Counsel will therefore be dismissed as moot.
                                    INITIAL PARTIAL FILING FEE
        Plaintiff is a self-represented litigant who is incarcerated at Missouri Eastern Correctional
Center (MECC) in Pacific, MO. 1 Under 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil
action in forma pauperis must pay the full filing fee. If the prisoner has insufficient funds in his
or her prison account to pay the fee, the Court must assess and, when funds exist, collect an
initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the
prisoner’s account or (2) the average monthly balance in the prisoner’s account for the prior six-
month period. After payment of the initial partial filing fee, the prisoner is required to make

1
  When this case was filed, Plaintiff was an inmate at the Eastern Reception, Diagnostic and Correctional
Center (ERDCC) in Bonne Terre, Missouri. He has since been transferred to MECC. In his handwritten
Complaint, Plaintiff indicates that he is a “civilly committed detainee.” Doc. [1] at 1. However, Plaintiff
provided his prison registration number and acknowledged that he was being held at the ERDCC, a state
correctional facility. Moreover, review of the Missouri Department of Correction’s online records show
that Plaintiff is a convicted state prisoner serving a ten-year sentence for, among other things, second-
degree burglary. The Court has determined that Plaintiff is a convicted and sentenced state prisoner, not a
civilly committed detainee, for purposes of 28 U.S.C. § 1915 review.
                                                    1
monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s
account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these
monthly payments to the Clerk of Court each time the amount in the prisoner’s account exceeds
$10, until the filing fee is fully paid. Id.
        Although Plaintiff did not file a certified account statement in this action, his Motion
indicates that he earns $5.00 a month. Doc. [2]. Based on the financial information Plaintiff has
submitted, the Court will assess an initial partial filing fee of $1.00. See Henderson v. Norris,
129 F.3d 481, 484 (8th Cir. 1997) (when a prisoner is unable to provide the Court with a certified
copy of his prison account statement, the Court should assess an amount “that is reasonable,
based on whatever information the court has about the prisoner’s finances”). Any claim that
Plaintiff is unable to pay $1.00 must be supported by a certified copy of his inmate account
statement that details his inmate account for the six-month period immediately preceding the
filing of the Complaint.
                                               BACKGROUND
        The instant Complaint is one of more than 130 putative civil rights lawsuits Plaintiff has
recently filed in this Court pursuant to 42 U.S.C. § 1983. Plaintiff submits his pleading in bulk,
specifying that each pleading be docketed as an individual civil action. Plaintiff’s other
pleadings and claims for damages are similar to those in the instant action.
        In his dozens of complaints, Plaintiff alleges that his civil rights have been violated by
these same Defendants, as well as other state and local entities and officials, often seeking
unorthodox and extreme damages. As of December 21, 2021, three of Plaintiff’s actions had
been dismissed on the grounds that they were frivolous, malicious, or failed to state a claim upon
which relief may be granted. See Engel v. Governor of Missouri, 2020 WL 7353704 (E.D. Mo.
Dec. 15, 2020); Engel v. United States of America, 2020 WL 7480561 (E.D. Mo. Dec. 18, 2020);
Engel v. Missouri Courts, 2020 WL 7493195 (E.D. Mo. Dec. 21, 2020). Because this case was
filed on November 23, 2020, prior to those decisions, it is not barred by 28 U.S.C. § 1915(g),
which prohibits a prisoner who has had three actions dismissed on such grounds from proceeding
without prepayment of fees and costs unless he is “under imminent danger of serious injury.”
The Court therefore reviews the Complaint on its own merits.




                                                   2
                                        THE COMPLAINT
       Plaintiff’s handwritten Complaint appears to contain four separate claims, each with its
own set of Defendants. The first claim lists the following Defendants: CO1; CO2; Sergeant;
Lieutenant; Corporal; Captain; Major; Functional Unit Manager; Correctional Case Manager #1;
Correctional Case Manager #2; Superintendent; Assistant Superintendent; Warden; Assistant
Warden; Correctional Case Manager #3; ERDCC; Institutional Parole Officer; Institutional
Parole Officer Supervisor; Probation and Parole; Probation and Parole Director; Probation and
Parole Assistant Director; Missouri Department of Corrections; Director, Missouri Department
of Corrections; Assistant Director, Missouri Department of Corrections; Assistant Attorney
General; Attorney General; Lieutenant Governor; Governor; House Rep, MO; Senator, MO #1;
Senator, MO #2; Corizon Health Care; Corizon Director; Corizon Assistant Director; Corizon
Assistant Superintendent; Corizon Superintendent; Corizon Supervisor; Corizon, ERDCC; Dr.
Moody, Corizon; Corizon RN; Corizon LPN; Corizon Nurse Practitioner; Corizon Med Tecs;
and Corizon Chronic Care. Doc. [1] at 1-2. Defendants are sued in their official capacities only.
       Plaintiff’s “Statement of Claim” reads: “[Diabetic]/snack bags/meds/blood sugars.” Id. at
3. Plaintiff references an attached sheet, but there is nothing else in the Complaint regarding
diabetic snack bags, medications, or Plaintiff’s blood sugars. For relief, Plaintiff seeks thousands
of shares of stock in various corporations and commodities, hundreds of millions of dollars for
poor towns and counties, Chevy Silverado “lift kits” for himself and others, as well as an
“Orange County Chopper,” full scholarships, millions of dollars, and additional stocks for named
individuals who have no relation to the case. Doc. [1] at 4.
       The second claim lists 45 separate Defendants, identified by job title or institution name
only: CO1; CO2; Sergeant; Lieutenant; Corporal; Captain; Major; Functional Unit Manager;
Correctional Case Manager #1; Correctional Case Manager #2; Assistant Superintendent;
Superintendent; Assistant Warden; Warden; Corrections Classification Assistant; ERDCC;
Institutional Parole Officer; Institutional Parole Officer Supervisor; Probation & Parole Director;
Probation and Parole Assistant Director; Probation and Parole; Missouri Department of
Corrections; Director, Missouri Department of Corrections; Assistant Director, Missouri
Department of Corrections; Assistant Attorney General; Attorney General; Lieutenant Governor;
Governor; House Rep, MO; Senator, MO #1; Senator, MO #2; Corizon Health Care; Corizon
Director #1; Corizon Assistant Director; Corizon Assistant Superintendent; Corizon

                                                 3
Superintendent; Corizon Supervisor; Corizon, ERDCC; Corizon Director #2; Corizon Nurse
Practitioner; Corizon RN; Corizon LPN; Corizon CNA; Corizon Med Tecs; and Corizon Chronic
Care. Id. at 5. Plaintiff does not indicate the capacity in which the Defendants are sued. In his
“Statement of Claim,” Plaintiff alleges that as a result of the COVID-19 outbreak, the ERDCC
“had C-wing in 7 HU as a [quarantine] wing with 3 more wings with people that [do not] have
it.” Id. at 5-6. He explains that housing units eight, nine, and ten all had one wing dedicated to
quarantine. Id. at 6. Plaintiff alleges that the ERDCC should have put “all the [quarantined
inmates] in one house together instead of infecting more people,” and not doing so was
“unhealthy and in human.” Id. For relief, Plaintiff requests a separate, unexplained amount from
each Defendant, spanning from “25 billion” to “3500 trillion.” Id. at 5. Similar to his first
claim, Plaintiff also seeks shares of stock in various corporations and commodities in addition to
other relief. Id. at 6.
        The third claim, which involves Plaintiff’s alleged arrest by the City of Hazelwood, lists
13 Defendants: Senator, MO #1; Senator, MO #2; House Rep, MO; Attorney General; Assistant
Attorney General; Hazelwood City Council; Hazelwood City Hall; Hazelwood Police
Department; Hazelwood Police Chief; St. Louis County Sheriff’s Department; St. Louis County;
St. Louis County Sheriff; and St. Louis County Commissioner. Id. at 7. Plaintiff does not
indicate the capacity in which the Defendants are sued. Plaintiff alleges he is a “[sovereign]
citizen of [Alaska]” and that “Hazelwood arresting [him] and [harassing him] like they did”
violates his rights, particularly his sovereign citizenship rights. Id. Among other relief, Plaintiff
seeks hundreds of trillions of dollars and hundreds of millions of shares of stock in various
corporations and commodities, as well as full scholarships for his children. Id.
        The final claim is related to the use of “video court.” Id. at 9. Plaintiff lists 13
Defendants, including Jefferson County Jail Administrator; Jefferson County Sheriff’s
Department; Jefferson County Sheriff; Jefferson County Undersheriff; Jefferson County District
Courts; Missouri District Courts; Assistant Attorney General; Attorney General; Lieutenant
Governor; Governor; House Rep, MO; Senator, MO #1; and Senator, MO #2. Doc. [1] at 9.
Plaintiff does not indicate the capacity in which the Defendants are sued. Plaintiff asserts that he
has a “right to be in a court room in front of a judge,” and video court is “not right” and
“nowhere near professional.” Id. He claims that prior to appearing in video court for his
sentencing, Plaintiff was not given time to see his attorney. He also states that during the

                                                   4
sentencing, the video was “cutting in and out” and “the judge and other people [were] laughing”
as soon as the judge’s “gavel [hit] the desk.” Id. Similar to previous claims, Plaintiff requests a
separate, unexplained amount of damages from each Defendant, ranging from “300 Billion” to
“5000 trillion.” Id.
                                            DISCUSSION
       Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court must dismiss a complaint filed in forma
pauperis if it is malicious. An action is malicious for the purposes of that statute when it is
“plainly part of a longstanding pattern of abusive and repetitious lawsuits.” Cooper v. Wood,
1997 WL 177458 (8th Cir. 1997) (quoting Horsey v. Asher, 741 F.2d 209, 213 (8th Cir. 1984))
(unpublished opinion). To determine whether an action is malicious, courts “must ‘engage in a
subjective inquiry into the litigant’s motivations at the time of filing of the lawsuit to determine
whether the action is an attempt to vex, injury or harass the defendant.’” Rosier v. United States,
736 Fed. App’x 313, 315 (3d Cir. 2018) (quoting Deutsch v. United States, 67 F.3d 1080, 1086
(3d Cir. 1995)). When determining whether an action is malicious, a court may consider past
litigious conduct. See Cochran v. Morris, 73 F.3d 1310, 1316 (4th Cir. 1996).
       Having reviewed the Complaint in the context of Plaintiff’s litigation history, the Court
concludes that this lawsuit should be dismissed as malicious. See 28 U.S.C. § 1915(e)(2)(B).
Plaintiff’s aggressive campaign of more than 130 spurious lawsuits has made clear that his intent
is to harass, rather than to vindicate cognizable rights. See Spencer v. Rhodes, 656 F. Supp. 458,
461-63 (E.D.N.C. Mar. 19, 1987), aff’d 826 F.2d 1061 (4th Cir. 1987). His complaints have
been characterized by outlandish demands and unsupported allegations, many of them against
the same governmental entities or employees of those entities.
       This Court has found many of Mr. Engel’s lawsuits to be subject to dismissal on grounds
of maliciousness. See, e.g., Engel v. Probation & Parole of Missouri, 2020 WL 7624831 (E.D.
Mo. Dec. 22, 2020); Engel v. Missouri, 2021 WL 228935 (E.D. Mo. Jan. 21, 2021); Engel v.
Corizon, 2021 WL 949636 (E.D. Mo. Mar. 11, 2021); Engel v. ERDCC, 2021 WL 1059017
(E.D. Mo. Mar. 18, 2021). Together with Mr. Engel’s many other similar actions, this lawsuit is
“plainly part of a longstanding pattern of abusive and repetitious litigation.” Horsey, 741 F.2d at
213.
       Also like Mr. Engel’s other lawsuits, the instant Complaint suffers from additional
defects that could warrant dismissal under § 1915(e)(2)(B)’s other provisions. Because

                                                  5
maliciousness is sufficient grounds for dismissal, the Court does not reach those alternative bases
for dismissing Plaintiff’s claims.
       Considering Plaintiff’s abusive litigation practices and the character of the instant
Complaint, the Court concludes that it would be futile to permit Plaintiff leave to file an
amended complaint in this action.
       Plaintiff’s has moved for the appointment of counsel. Doc. [2]. The Motion will be
denied as moot in light of the dismissal of this lawsuit.
       Accordingly,
       IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to Proceed in forma
pauperis is GRANTED. Doc. [2].
       IT IS FURTHER ORDERED that Plaintiff must pay an initial partial filing fee of $1.00
within twenty-one (21) days of the date of this Order. Plaintiff is instructed to make his
remittance payable to “Clerk, United States District Court,” and to include upon it: (1) his name;
(2) his prison registration number; (3) the case number; and (4) the statement that the remittance
is for an original proceeding.
       IT IS FURTHER ORDERED that Plaintiff’s Motion for Appointment of Counsel is
DENIED as moot. Doc. [2].
       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice. See
28 U.S.C. § 1915(e)(2)(B). A separate Order of Dismissal will be entered herewith.
       IT IS FINALLY ORDERED that an appeal from this dismissal would not be taken in
good faith.



Dated this 14th day of July, 2021.




                                                  SARAH E. PITLYK
                                                  UNITED STATES DISTRICT JUDGE




                                                  6
